Citation Nr: 0907643	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to 
August 1975.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which, in pertinent part, 
denied entitlement to service connection for the above 
condition.  

In August 2004, the veteran provided testimony before a 
hearing officer at the RO.  A transcript of the hearing is of 
record.

The veteran's appeal was previously before the Board in July 
2006, at which time the Board found that new and material 
evidence had been submitted to reopen the claim for 
entitlement to service connection for a psychiatric 
condition. The case was then remanded for further action by 
the originating agency.  The case has been returned to the 
Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In support of his claim, the veteran submitted an October 
2003 statement from his VA physician and the RO obtained a 
July 2004 addendum noting that the veteran's psychiatric 
disability pre-existed service and could have been aggravated 
as a result of such service.  In addition, the veteran 
testified that the symptoms of his pre-existing adjustment 
disorder worsened during service.  Medical records document 
treatment for an adjustment disorder prior to service.  The 
service treatment records, however do not document in service 
psychiatric treatment and the VA physician only considered 
the veteran's statements and VA treatment records.

In recent years the courts have held that the threshold for 
triggering VA's duty to get an examination is low and that a 
veteran's statements alone could be sufficient.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As the record contains evidence that the veteran's current 
psychiatric condition may have been aggravated as a result of 
active duty service, a VA examination is necessary in this 
case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be afforded a VA 
examination to ascertain the etiology of 
his claimed psychiatric disorder.  

The claims folders must be made available 
to and reviewed by the examiner.  The 
examination report or addendum should 
reflect that the claims folders were 
reviewed.

The examiner should review the claims 
folders, and proffer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current psychiatric disability began in 
service, is the result of a disease or 
injury in service, or pre-existed service 
and underwent a permanent increase in 
disability during active duty.

The rationale for any opinion should be 
provided.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

